Citation Nr: 1550936	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, suicidal tendencies, psychosis, and sleep disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 26, 1975 to October 29, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2010, the Veteran filed a claim to establish service connection for PTSD, depression, suicidal tendencies, psychosis, and sleep disorder.  In the April 2012 rating decision, the RO denied service connection for PTSD with depression, also claimed as suicidal tendencies, psychosis and sleep disorder.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDINGS OF FACT

1.  No psychiatric diagnosis was noted on the Veteran's service entrance examination.

2.  The evidence of record does not show that the Veteran's psychiatric disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during the period of active duty service.

3.  There is competent medical evidence of record relating the Veteran's currently diagnosed PTSD to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for a psychiatric disability, to include PTSD.  Specifically, the Veteran claims that while in basic training at the San Diego Marine Corps Recruit Depot, he was subjected to constant ridicule, yelling, embarrassment, and physical and emotional abuse, which caused mental and emotional distress so severe that he attempted to commit suicide and resulted in mental illness and PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2015).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's September 1975 service entrance examination report notes that the Veteran's psychiatric evaluation was normal although the Veteran reported that he did not know whether he had experienced frequent trouble sleeping or nervous trouble of any sort.  As such, he is presumed to have been sound on entrance to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

The premise that the Veteran had a preexisting psychiatric disability is debatable, and thus not shown by clear and unmistakable evidence.  Records showing that the psychiatric disability did not preexist service include the Veteran's September 1975 entrance examination report noting that psychiatric evaluation was normal.

The record showing that his psychiatric disability may have preexisted service is a December 2011 VA examination report noting that the Veteran has a personality disorder manifested by difficulties with relationships, and the Veteran's report that his problems relating to others, and having his own sense of self, had been his concerns since he was a child or teen.  A March 2010 psychiatric evaluation report from Dr. Rex M. Newton also reflects that the Veteran's youth was marked by serious trauma and isolation and that his struggle to develop happiness is marked by his own history of childhood abuse which created a life dominated by PTSD symptoms including intrusive thoughts, flashbacks, nightmares, emotional numbing and self-loathing.

Furthermore, there is no clear and unmistakable evidence that any preexisting psychiatric disability was not aggravated by service.

Service treatment and personnel records show that the Veteran was discharged due to his inability to cope with the rigors of military life after 33 days in the Marine Corps.  A few weeks into his enlistment, he was seen for a cut on his wrist which was noted as a suicide gesture.  He indicated he had no desire to be a Marine anymore.  He was found unsuitable for military service and was subsequently discharged from service.

During the December 2011 VA examination, the Veteran described negative distressing memories of being in boot camp.  He stated that he had an abusive drill instructor that "destroyed" his confidence.  He remembered being told by this drill instructor that he was even a failure at trying suicide-he attempted suicide by cutting his wrist but did not die.  However, the VA examiner noted that it was not clear from the records whether the Veteran's self-inflicted injury was an event that threatened death or serious injury, or threat to his physical integrity.

In a December 2012 letter, a private psychologist, Rex M. Newton, Ph.D. opined that the Veteran currently had PTSD and his experience during basic training in service greatly contributed to his existing PTSD.

In order to rebut the presumption of sound condition, the evidence must show clearly and unmistakably that a preexisting disability was not aggravated by service.  The evidence of record does not meet this high evidentiary burden.

Thus, it is not shown by clear and unmistakable evidence that psychiatric disability pre-existed the Veteran's military service and that a preexisting psychiatric disability was not aggravated by service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on direct incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The current medical evidence of record shows that the Veteran has diagnoses of PTSD and personality disorder, and that he experiences symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, as evidenced by his VA and private mental health treatment records.

To that effect, the Veteran was provided a VA mental disorders examination in December 2011.  The examiner noted diagnoses of PTSD and personality disorder.  The examiner opined that based on a review of the Veteran's records, the Veteran's PTSD "is less likely than not caused or exacerbated by military stressors."  The examiner concluded that it was the Veteran's childhood abuse and witnessing physical abuse that caused his current symptoms of PTSD.  The examiner also noted that the Veteran's personality disorder is not caused or exacerbated by military stressors.

In this regard, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2015).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2015); Carpenter v. Brown, 8 Vet. App, 240 (1995).

However, in the December 2012 letter, Dr. Newton provided an opinion that it is as likely as not that the Veteran's in-service stressor caused or aggravated his PTSD.  Indeed, it was noted that "[t]here is little doubt that [the Veteran] suffered trauma as a youth, and there is equally little doubt that his experience at MCRD [(Marine Corps Recruit Depot)] basic training exacerbated that trauma and contributed to his current diagnosis of Post Traumatic Stress Disorder."  

In reaching this conclusion, Dr. Newton noted that the Veteran was an extremely fragile 17 year-old who had no concept of what was waiting for him when confronted with the rigors of Marine Corps basic training; he described continuous verbal and physical assaults consisting of being woken up at all hours of the night and told to report to the exercise yard, resulting in severe sleep deprivation, followed by more verbal abuse and threats during the day.  It was noted that the young Veteran's vulnerable defenses quickly began to give way to panic and depression and feeling hopeless and powerless, he attempted suicide by cutting his wrist, an act for which he was further chastised for by his sergeant because of his failure to succeed in causing his own death; and that being forced to clean up his own blood off the floor after this failed suicide attempt has been a source of nightmares and flashbacks.

Dr. Newton explained that his opinion was supported by strong research data regarding the effects of incorporating sleep deprivation followed by constant verbal harassment as a way to create mentally tough soldiers for the battle field, best known as Stanford Prison Experiment by Phillip Zimbardo in 1971.  Dr. Newton also stated that his conclusion was derived from approximately ten years of therapeutic contact in classes, groups, and one-to-one sessions with the Veteran; the Veteran was extremely guarded and it took months to begin to gain the Veteran's trust.

In a December 2013 addendum, Dr. Newton indicated that he previously reviewed the Veteran's medical records and service records and reiterated his opinion that "there is no possible doubt that the experiences [the Veteran] suffered at the hands of the personnel at the Marine Corps Recruit Depot (MCRD) contributed substantially to the PTSD suffered by [the Veteran]."

The Board attaches significant probative value to Dr. Newton's medical opinion that the Veteran's military experience substantially contributed to his current PTSD.  Dr. Newton reviewed the Veteran's claims file, including service treatment and personnel records, and considered the Veteran's lay statements, which the Board finds to be competent and credible evidence.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  While the December 2011 VA examiner's opinion was rendered by a competent medical professional and was also based on a review of the Veteran's claims file, the Board gives greater probative value to Dr. Newton's opinion.  In particular, the Board finds Dr. Newton's opinion very convincing in light of the thoroughness and detail of the opinion; the opinion is supported by sound reasoning and is based on the psychologist's long-standing clinical experience with the Veteran.  Dr. Newton's opinion is also not significantly contradicted by the December 2011 VA examiner's weak opinion.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

In sum, the Board has found that although the Veteran's psychiatric disability may have preexisted his military service, there is no clear and unmistakable evidence of pre-existence unresolved on entrance, nor of non-aggravation.  Further, the medical nexus opinions in this case are, at the very least, in relative equipoise as to whether the Veteran's currently diagnosed psychiatric disability is related to service.  Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for a psychiatric disability, currently diagnosed as PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


